Citation Nr: 0943350	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Bronze Star Medal, 
the Combat Infantryman Badge and the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).

In January 2009, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in April 2009 and in April 
2009 the Board informed the appellant that it had requested a 
specialist's opinion in conjunction with the adjudication of 
her appeal, provided her a copy of that opinion and indicated 
that she was entitled to submit additional evidence or 
argument provided that she did so within 60 days of the date 
of that letter.  In response, in June 2009, the appellant 
provided additional evidence and argument in support of this 
claim and specifically declined to waive initial RO 
consideration of the evidence.  As a consequence, in June 
2009, the Board remanded the claim.  The case has now been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides, including Agent Orange in service.

2.  The Veteran died in November 2006, at age 59, due to as a 
result of septicemia, neutropenia, chemotherapy, and head and 
neck cancer, with respiratory failure as a significant 
condition.  

3.  At the time of his death, service connection was not in 
effect for any disability.  

4.  The preponderance of the evidence shows that the 
Veteran's septicemia, neutropenia, chemotherapy, and head and 
neck cancer, with respiratory failure death were not related 
to an injury or disease of service origin, including exposure 
to herbicides in the Republic of Vietnam.  


CONCLUSION OF LAW

A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the Veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
January 2007.  While the letter did not specifically inform 
the appellant of the disability for which the Veteran was 
service connected, any failure to do so in this regard is 
harmless, since her various submissions reflect actual 
knowledge of the requirement to support her claim and because 
the Veteran was not service connected for any disease or 
disorder at the time of his death.  Further, the appellant 
was likewise provided every opportunity to submit evidence 
and argument in support of her claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006.)  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to 
adjudicate this claim has been obtained.  The Veteran's 
service treatment records have been obtained, and the 
appellant has submitted extensive private treatment records 
associated with the Veteran's care and end of life treatment.  
Moreover, she has not indicated there are any outstanding VA 
or private medical records.  A VA medical opinion was 
obtained in an effort to assist the appellant support her 
claim, and the appellant has not requested a hearing related 
to her claim.  Moreover, the RO complied with the July 2009 
Board remand.  Thus, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim, and no further assistance 
to the appellant with the development of evidence is 
required.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When a Veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When a disease or 
injury is first diagnosed after service, service connection 
may be established nonetheless by evidence demonstrating that 
the disease or injury was incurred during the Veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The death certificate reflects that the Veteran died in 
November 2006, due to septicemia, neutropenia, chemotherapy, 
and head and neck cancer (metastatic squamous cell 
carcinoma), with respiratory failure as a significant 
condition contributing to his death.  At the time of his 
death, service connection was not in effect for any 
disability.  

In an effort to support her claim, the appellant submitted 
two statements from private physician I. Sbeitan, M.D.  
Doctor Sbeitan's January 2007 statement indicated that the 
Veteran was under his care for metastatic squamous cell 
carcinoma of the head and neck, and indicated it was 
"possible that [the Veteran's] diagnosis was due to exposure 
to toxic herbicide [exposure] during his military service."  

In a June 2007 statement, Dr. Sbeitan opined,

[The Veteran] was diagnosed with Squamous Cell 
Carcinoma of the retromolar trigonal region which 
is essentially consistent with a diagnosis of 
laryngeal carcinoma.  Furthermore, [the VA's 
correspondence] states that we have not provided 
any evidence of a positive link between his 
exposure to Agent Orange and his diagnosis of 
cancer.  This relationship would be impossible to 
prove.

In January 2009, the Board requested the opinion of a VHA 
medical specialist, who responded to the Board's request with 
an April 2004 report.  In the report, the VHA physician noted 
that the Veteran's squalors cell carcinoma was essentially an 
oral cancer in the retromolar region and there was no 
evidence that oral cancers result from exposure to 
herbicides.  The VHA specialist, noting the opinions of Dr. 
Sbeitan, indicated, 

Dr. Sbeitan's statement that retromolar trigone 
region cancer is "essentially consistent with the 
diagnosis of laryngeal carcinoma" is not 
accurate.  Based on the American Joint Committee 
on Cancer (AJCC)...oral cavity cancers and laryngeal 
caners are in separate categories.  

Then, the independent VA medical profession clearly 
stated that the Veteran's squamous cell carcinoma of 
the retromolar trigone, oral cavity, is not the same or 
equivalent to laryngeal carcinoma.  Anatomically they 
are not located in the same regions of the head and 
neck.  

In May 2009, Dr. Sbeitan provided another statement to 
clarify the June 2007 that was provided to the VA.  In this 
new statement, Dr. Sbeitan indicated the medical opinion 
should have indicated that carcinogens that cause field 
carcinogenesis in the upper aerodigestive tract might result 
in oral cavity cancer or laryngeal cancers."  The revised 
opinion further stated that "according to the field 
carcinogenesis principle, anything that causes epithelial 
damage in the upper aerodigestive tract might result in 
cancer."  

VA may grant service connection on the basis of presumed 
herbicide exposure for a finite list of diseases including 
prostate cancer and respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), but metastatic squamous cell 
carcinoma is not included on this list.  See 38 C.F.R. 
§ 3.309(e).  Accordingly, to establish service connection on 
this basis the appellant must establish through competent 
medical evidence a link between the Veteran's metastatic 
squalors cell carcinoma and herbicide exposure, or the 
Veteran's general military service.  However, the Veteran 
would not be entitled to service connection on the basis of 
presumed herbicide exposure.  

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  The April 2009 VHA opinion indicating that there 
was no link between the Veteran's metastatic squalors cell 
carcinoma and his exposure to herbicides is of greater 
probative value than the other medical opinion of record.  
The April 2009 VA opinion indicated a through review of the 
Veteran's medical records, and provided clear logic and 
support for the ultimate conclusion.  While the opinions of 
Dr. Sbeitan are written in speculative terms (couched in 
terms such as "may," "might" and "possible"), and 
therefore on their face the opinions do not make it as likely 
as not that exposure to herbicides resulted in the Veteran's 
diagnosis with squalors cell carcinoma.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  Therefore, the preponderance of 
the competent medical evidence record fails to provide the 
requisite nexus between the cause of the Veteran's death and 
his time in service.

Therefore, the Board concludes that the preponderance of the 
evidence shows that neither the Veteran's military service 
nor service connected disabilities caused or contributed to 
his death.  The Board sympathizes with the appellant; 
however, as the preponderance of the evidence is against her 
claim, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b).

In reaching this determination, the Board notes that it is 
sympathetic to the appellant's claim and does not wish in any 
way to diminish the Veteran's valorous and highly-decorated 
combat service in Vietnam, for which he was awarded the 
Bronze Star Medal, the Combat Infantryman Badge and the 
Purple Heart Medal.  The Board, however, is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  See Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en 
banc); in Colvin v. Derwinski, 1 Vet. App. 171 (1991).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


